JUSTICE HARRISON, dissenting: I disagree with the majority’s conclusion that the State’s Attorney had authority to compromise the county’s tax claim by virtue of section 3 — 9005 of the Counties Code (Ill. Rev. Stat. 1989, ch. 34, par. 3—9005). That statute does enumerate various powers and duties of State’s Attorneys, but compromising tax indebtedness following scavenger sales is not among them. This leaves the majority to posit that the authority to effectuate such compromises somehow emanates from the statutory powers and duties which are specified. In my view, however, such a position springs more from hope than reason, for the power to compromise a taxpayer’s indebtedness after a statutory scavenger sale does not inhere in any of the matters set forth in section 3 — 9005, nor is it necessary to enable State’s Attorneys to perform any of the responsibilities imposed on them by that statute. Through section 3 — 9005, the legislature has defined only the general contours of the State’s Attorney’s obligations. The State’s Attorney’s specific responsibilities with respect to tax sales are set forth in the Revenue Act of 1939 (Ill. Rev. Stat. 1989, ch. 120, par. 482 et seq.). In resolving the matter before us, it is this legislation which controls. As this court has recently reiterated, where there are two statutory provisions, one of which is general and designed to apply to cases generally, and the other of which is particular and relates to only one subject, the particular provision must prevail. (Hernon v. E.W. Corrigan Construction Co. (1992), 149 Ill. 2d 190, 195.) I can find nothing in the Revenue Act which will countenance the result reached by the majority today. Section 194a of that Act (Ill. Rev. Stat. 1989, ch. 120, par. 675a) does authorize the State’s Attorney to enter into a compromise agreement with a property owner prior to a tax sale. In this case, however, the tax sale had already taken place, and the redemption provision of section 235a of the Act (Ill. Rev. Stat. 1989, ch. 120, par. 716a) was thereby triggered. In contrast to section 194a, section 235a does not grant the State’s Attorney the power to compromise and settle tax obligations with the delinquent property owner. Under settled principles of statutory construction, this distinction must be given effect, for when a particular provision appears in a statute, the failure of the legislature to include that same provision in another section of the statute will not be deemed to have been inadvertent. Siciliano v. Village of Westchester Firefighters’ Pension Fund (1990), 202 Ill. App. 3d 964, 967. The majority attempts to blur the distinction between proceedings before and after a tax sale by noting that in both cases, the delinquent taxpayer is afforded the opportunity to interpose objections. What the majority overlooks is that the objections available to a taxpayer following a tax sale are narrowly circumscribed. Once a tax sale has occurred, the right to contest the tax obligation is lost, with certain exceptions not relevant here. (Ill. Rev. Stat. 1989, ch. 120, pars. 716a, 734, 751.) When the tax purchaser then petitions for a tax deed, as J&J Partnership did here, objections that would have been proper in the original proceeding for judgment and sale for taxes can no longer be raised. The sole issue before the court is whether the statutory conditions subsequent to sale have been performed, specifically, whether the redemption period has expired and whether the requisite statutory notices have been furnished. (See Ill. Rev. Stat. 1989, ch. 120, par. 747; Young v. Madden (1960), 20 Ill. 2d 506, 510-11.) In the case before us, neither of these matters was contested. Accordingly, there was no legitimate basis for offering the union a compromise on its full tax obligation. In In re Application of Rosewell (1983), 97 Ill. 2d 434, 445, this court noted that the redemption provision now set forth in section 235a of the Act (Ill. Rev. Stat. 1989, ch. 120, par. 716a) was “obviously *** designed by the legislature to end the incredibly permitted practice of allowing tax-delinquent owners to re-acquire their own property free of forfeitures and tax liens following a sale under the Scavenger Act without satisfying their tax indebtedness.” To what was once so obvious, the majority has now become utterly oblivious. By its action today, it bestows on the State’s Attorney the power to do precisely what the legislature sought to prevent. In the end, the majority rationalizes this result based on nothing more than its own policy judgment that it was better for the State’s Attorney to accept the union’s payment of $7,147.42 immediately, rather than honoring J&J’s bid of $70 and then bringing an in personam action against the union to satisfy the deficiency. I note, however, that this “bird-in-the-hand” approach leaves the taxing bodies with less than half the amount they are owed and no prospect of obtaining more. It also restores to the tax rolls a property owner with an established record of delinquency. Had J&J been allowed to take over, as the statute contemplates, it would have been required to make all future tax payments or risk losing the property itself. Under the majority’s scheme, by contrast, the union now has absolutely no incentive for being similarly conscientious. After all, it appears that a deal can always be struck so long as the State’s Attorney is willing to go along. In any event, such policy judgments are not for us to make. The Revenue Act is unambiguous, and nowhere does it authorize the type of compromise reached in this case. We may not rewrite the law to suit our own conception of sound policy. (Kozak v. Retirement Board of the Firemen’s Annuity & Benefit Fund (1983), 95 Ill. 2d 211, 220.) Because the State’s Attorney had no statutory authority to enter into a compromise agreement with the union, the certificate of redemption issued in reliance on that agreement was invalid, and J&J was therefore entitled to receive the tax deed. Accordingly, I would reverse the judgment of the appellate court and affirm the judgment of the trial court. JUSTICE HEIPLE joins in this dissent.